United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.E., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, Quantico, VA,
Employer
__________________________________________
Appearances:
Laura White, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 19-1941
Issued: February 22, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On September 19, 2019 appellant, through counsel, filed an appeal from a March 27, 2018
merit decision of Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards assigned Docket No. 19-1941.
The Board, having duly considered the matter, notes that its jurisdiction is limited to the
review of final adverse decisions issued under FECA.1 The March 27, 2018 decision expanded
the acceptance of appellant’s claim and is therefore not a final adverse decision. The case record
as transmitted to the Board does not contain a final adverse decision of OWCP issued within 180
days from the date of docketing of the current appeal.1 As there is no final adverse decision issued
by OWCP over which the Board may properly exercise jurisdiction, the Board concludes that the
appeal docketed as No. 19-1941 must be dismissed. Accordingly,

1

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

IT IS HEREBY ORDERED THAT the appeal docketed as No. 19-1941 is dismissed.
Issued: February 22, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

2

